DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief field on November 16, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MATTHEW LUU/              Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                          

Response to Arguments
Applicant’s arguments, see pages 8-10 of the Appeal Brief filed 16 November 2020, with respect to the rejections of claim 15 under 35 U.S.C. 102(a)(1)/(a)(2) and claims 1-14 under 35 U.S.C. 103 (and specifically the argument that Leighton does not teach that the ink in the media is dried “while cooling the internal region of the printer”) have been fully considered and are persuasive.  Therefore, the rejection 
However, applicant's arguments that “Leighton does not teach an intake system at all, and it most certainly does not teach an intake system that intakes air from an internal region of the printer in which one or more electrical components of the printer are located” and that “Leighton is quite clear that its heating system is an entirely closed system except for one thing: an exhaust that outputs heated air outside the printer, thereby foreclosing the possibility of an intake as claimed” (found on pages 7-8 of the Appeal Brief filed 16 November 2020) have been fully considered but are not persuasive. First, please note that fig. 1 illustrates that sheet dryer system 100 is located inside printing device 204 (i.e. is located inside the internal region of a printer) and that fig. 2 illustrates said sheet dryer system 100 in greater detail.  Second, please note that the curved arrows below printed sheet dryer 100 (seen in figs. 2-5) show that the air is recirculated, meaning that air blown out the dryer and into an internal region of the printer (in which the dryer is located along with other electrical components of the printer as seen in fig. 1) is taken back into the dryer (i.e. the dryer per se intakes air it supplied into the internal region of the printer), meeting the limitation as written. Third, please note that paragraph 0031 explicitly teaches that “the heated air is forced out of the printed sheet dryer 100 to a sheet of media 162 traveling upon the media path 236 and then drawn back into the printed sheet dryer 100”, which reinforces the fact that the dryer intakes air from an internal region of the printer.  Lastly, also note that paragraph 0034 stating that “The amount of moisture laden air exiting this otherwise closed system is automatically controlled using an automated damper or passive exhaust opening 164” (emphasis added) does not negate the fact that the dryer system 100 is located inside printing apparatus 204 and blows/intakes air to/from an internal region of said printing apparatus.  Actually, it is not clear what “system” the sentence is referring to since the printing device, the recirculation system (160 in fig. 2), and the printer dryer sheet 100 are all mentioned in the paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. (US 20160023476 – hereinafter Leighton) in view of Szlucha (US Patent 6,340,225.)
Regarding claim 1, 
	Leighton discloses a printer [204 in fig. 1] comprising: 
a print assembly [240 in fig. 1] to deposit printing material in accordance with a print job [paragraphs 0027-0028]; and 
a dryer system [shown in fig. 2, the system including sheet dryer 100, heater 150, blower 152, ducts 154, 158, 160, etc.] to intake and heat air from an internal region of the printer in which one or more electrical components of the printer are located [as seen in fig. 1, the components are inside an internal region of printer 204; also, according to paragraph 0031 and fig. 2, the curved arrows below printed sheet dryer 100 show that the air is blown into an internal region of the printer and then recirculated and taken back into the system], the dryer system to direct the heated air through multiple 
Leighton discloses the claimed limitations as set forth above and further discloses that the print assembly/engine 240 is intended to illustrate any marking device that applies a marking material (e.g., aqueous inks, liquid inks, etc.) to continuous media or sheets of media, whether currently known or developed in the future [paragraph 0028], and that the combination of the printed sheet dryer 100 drawing in heated air and the recirculation system 160 reduces the amount of heated air that is released into internal operating areas of the printing device but fails to expressly disclose the print assembly being a print bar assembly and the dryer system drying the printing material while cooling the internal region of the printer.

However, in the same field of endeavor, Szlucha discloses a printing machine for printing on a recording medium moving along a path through a print zone, the printing machine including: a printhead [12 in fig. 1], adapted to deposit ink on the recording medium [16 in fig. 1] in the print zone [38 in fig. 1; col. 4, lines 17-41]; and a cross flow blower fan [70 in fig. 1] disposed adjacently to the path and at a position in the path prior to the print zone, wherein the cross flow blower fan intakes and heats air from an internal region of the printer and creates an air flow in the path from at least a position just before the print zone to a position at least just after the print zone to dry the printing material [see fig. 1; Abstract and col. 6, lines 48-62], wherein the printhead may be multiple printheads printing different colors or a full-width print bar printing one or more colors [col. 4, lines 22-25], and wherein the drying of the printing material happens while cooling the internal region of the printer [col. 6, lines 58-62; “the air flow both (1) assists the positive drying of the ink deposited on the recording medium 16, (2) assists in cooling printer components such as the printhead, and (3) removes effluents from the liquid ink printer 10.”]


Regarding claim 2, 
	In the obvious combination, Leighton further discloses the printer comprising: 
a housing [mentioned in paragraph 0026]; and 
a frame within the housing, the frame including multiple components that combine to provide a dryer zone and a media path for the media [as seen in figs. 1 and 2.]

Regarding claim 3, 
	In the obvious combination, Leighton further discloses wherein the frame includes one or more recycling conduits [158/160 in fig. 2] that are positioned to draw heated air from a surrounding region through the dryer zone [paragraphs 0029-0035.]

Regarding claim 4, 
	In the obvious combination, Leighton further discloses wherein the dryer system is used to create an airflow within the printer as between the dryer zone and an outlet [164 in fig. 2] for the heated air from the dryer system [paragraphs 0029-0035.]
Regarding claim 5, 
	In the obvious combination, Leighton further discloses wherein the dryer system is to direct the outlet for the heated air to coincide with a location of a media eject slot of the printer [as seen in fig. 2.]

Regarding claim 6, 
	In the obvious combination, Leighton further discloses wherein one or more recycling conduits [158/160/154 in fig. 2] are to recirculate a portion of the heated air back into a dryer zone [see arrows under sheet dryer 100], wherein the dryer zone is to combine the recirculated portion of the heated air with incoming air [as seen in fig. 2.]

Regarding claim 7, 
	In the obvious combination, Leighton further discloses wherein the dryer system is thermally isolated within the printer [paragraphs 0029-0035; see fig. 1.]

Regarding claim 8, 
	In the obvious combination, Leighton further discloses wherein the dryer system includes a plurality of nozzles [112 in figs. 4, 6, and 8], each nozzle of the plurality is to output a corresponding portion of the heated air in a direction that is acutely angled with respect to the media traveling through the printer along a media path [figs. 2, 5, 7-8.]

Regarding claim 9, 
	In the obvious combination, Leighton further discloses wherein at least a portion of the multiple outlets have an angle greater than 0 degrees with respect to a normal of a media surface [as seen in figs. 5 and 7-8.]

Regarding claim 10, 
	In the obvious combination, Leighton further discloses wherein at least a portion of the multiple outlets have an angle between 10 and 40 degrees with respect to a normal of a media surface [as seen in figs. 5 and 7-8.]

Regarding claim 11, 
	In the obvious combination, Leighton further discloses the printer comprising a frame to physically and thermally isolate the internal region [as seen in fig. 1; known that different components will be separate.]

Regarding claim 12, 
	In the obvious combination, Leighton further discloses wherein the frame includes a structure selected from the group consisting of: an air dam [automated damper; mentioned in paragraph 0034], a plastic ribs, or a baffle [only one options needed for the limitation to be met; also note that it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for intended use.]

Regarding claim 13, 
	In the obvious combination, Leighton further discloses the printer comprising an impeller fan [152 in fig. 2], the impeller fan to bring incoming air to a dryer zone, and to mix and pressurize the incoming air [as seen in fig. 2; paragraphs 0029-0031.]

Regarding claim 14, 
	The steps of this method claim are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Regarding claim 15, 
In the obvious combination, Leighton discloses a dryer system [as seen in fig. 2] comprising: 
an intake system [printed dryer sheet 100 in fig. 2] within a frame of a printer [204 in fig. 1] to intake air from an internal region of the printer in which one or more electrical components of the printer are located [as seen in fig. 1, the components are inside an internal region of printer 204; also, according to paragraph 0031 and fig. 2, the curved arrows below printed sheet dryer 100 show that the air is blown into an internal region of the printer and then recirculated and taken back into the system]; 
a heating element [150 in fig. 2] to heat the intaked air [paragraph 0029; since the air is recirculated in the system; as seen in fig. 2]; and 
multiple outlets [slot openings 112 in fig. 8] that are acutely angled with respect to media [162 in fig. 2; as seen in figs. 5 and 7-8; the bottom of each nozzle 110 (where the slot openings 112 are located) is tapered, resulting in each opening to form an acute angle with respect to the printed sheet 162], the individual outlets directionally to output the heated air in a direction that at least partially coincides with a path of travel of the media [as seen in fig. 2] to dry ink on the media;
whereas Szlucha teaches the heated air drying the ink on the media while cooling the internal region of the printer [col. 6, lines 58-62; “the air flow both (1) assists the positive drying of the ink deposited on the recording medium 16, (2) assists in cooling printer components such as the printhead, and (3) removes effluents from the liquid ink printer 10.”]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853